Citation Nr: 0116591	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  96-27 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for glomerulonephritis, 
pyelonephritis, with end stage renal disease (a chronic 
acquired kidney disorder), including as secondary to Agent 
Orange (AO) exposure.

2.  Whether the rating decision of May 15, 1978, wherein the 
Regional Office (RO) reduced the evaluation for the veteran's 
right knee disability from 20 percent to 10 percent 
constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Robert K. Gruper, Attorney at 
Law 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized active military service from June 
1968 to August 1970 and it included a period of active duty 
for training in August 1975. 

The current appeal arose from 1996 and 1999 rating decisions 
of the Department of Veterans affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  

In mid 1996 the RO, in pertinent part, denied entitlement to 
service connection for glomerulonephritis, pyelonephritis, 
with end stage renal disease including as secondary to AO 
exposure.  

In mid 1999 the RO determined that the May 15, 1978 rating 
decision wherein the evaluation for the service-connected 
right disability was reduced from 20 percent to 10 percent 
disabling did not constitute CUE.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in Albuquerque in July 1998, a 
transcript of which has been associated with the claims file.  

The veteran relocated and jurisdiction of his claims for VA 
benefits has been assumed by the RO in Denver, Colorado.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
Denver, Colorado, in April 2001, a transcript of which has 
been associated with the claims file.  

The veteran offered testimony addressing CUE in the rating 
decision of May 12, 1988 wherein the RO continued a 10 
percent rating for his right knee disability.  As the veteran 
was informed at the hearing, this matter was not on appeal 
(Transcript at 13-14).  

As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to service connection for a chronic 
acquired kidney disorder is addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The May 15, 1978, rating decision wherein the RO reduced 
the rating for the veteran's right knee disability from 20 
percent to 10 percent was not appealed; a claim of CUE in the 
decision to reduce the rating was initially filed in 1998.

2.  The rating decision of May 15, 1978, wherein the RO 
reduced the rating for the veteran's right knee disability 
from 20 percent to 10 percent did not contain any kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The May 15, 1978, rating decision wherein the RO reduced the 
rating for the veteran's right knee disability from 20 
percent to 10 percent did not constitute CUE.  38 U.S.C.A. 
§§ 355, 4005 (in effect in 1978); 38 C.F.R. §§ 3.1(q), 3.103, 
3.104, 3.105, 19.109, 19.112, 19.113, 19.118, 19.120, 19.153 
(1978). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the RO in May 1976 granted service 
connection for a disability of the right knee that it rated 
as postoperative residuals of injury to the medial meniscus 
of the right knee.  A 20 percent rating under Diagnostic Code 
5258 criteria was assigned from August 1975.  

The RO considered service medical records and contemporaneous 
VA medical records.  The records showed a right knee injury 
during active duty for training in 1975 that was casted at 
the time.  VA records from September 1975 after removal of 
the cast show range of motion 20-100 degrees with good 
quadriceps strength.  Reportedly the knee improved with 
therapy and activity.  

VA hospitalized him in March 1976, at which time a portion of 
the right medial meniscus was removed.  He was discharged 
with a right leg splint and advised to walk on crutches 
without weight bearing.  The diagnosis was injury to the 
medical meniscus of the right knee.  He was admitted for 
elective surgery and the only significant abnormality was 
mild tenderness over the medial aspect of the right knee.  
The RO issued notice of the rating decision to the veteran in 
May 1976, at his address of record.  

VA reexamined the veteran in April 1978.  X-ray of the right 
knee was read as showing normal joint spaces and intact 
bones.  The radiology form noted he had aching and weakness 
in the right knee at times.  On the medical examination form 
he reported that he had lost a minimum of eight working days 
in the previous two years to receive medical assistance.  He 
said he had been to the Topeka VA Medical Center for physical 
therapy or examination.  He reported having been a student 
since June 1977, and having worked as a manager for the two 
years prior to that. 

The history was of right knee symptoms a little better since 
surgery.  It was noted the knee may ache or be stiff at times 
especially in cold or wt weather.  The veteran reported the 
knee may swell a little with exercise, and sometimes he could 
not walk up steps.  He did not have a knee support and aid.  
He recently tried fencing, but he was not as quick with the 
right knee as with the left knee.  He said the knee would 
ache all night if he were active during the day.

The examiner reported that the lower extremities looked alike 
with equal measurement above the right knee, and the right 
calf was 1/8th inch larger than the left.  The examiner found 
a four inch vertical surgical scar to the medial side of the 
right patella with no swelling visible.  The right knee felt 
tight, and it popped when the veteran bent down.  He was able 
to bend both knees fully when he knelt down, but he put more 
weight on the left leg.  The examiner said that the knee 
joint was stable with no undue motion, and that the veteran 
was able to extend the knee fully and strong.  It bothered 
him to put the right ankle on the left knee and when he 
kneeled down and raised the right knee.  The diagnosis was 
moderate residual disability following an operation on the 
right knee.  The examination was completed at the VA hospital 
in Kansas City, Missouri.

The RO, on May 15, 1978, issued a rating decision wherein it 
reduced the disability rating for the right knee from 20 
percent to 10 percent under Diagnostic Code 5259, effective 
from August 1978.  The RO noted the current examination 
findings, and that the evidence established improvement which 
necessitated a rating reduction.  The RO in May 1978 mailed 
notice to the veteran at his address of record, and enclosed 
a notice of appeal rights.  A copy of the notice letter was 
sent to the veteran's service representative at that time, 
The American Legion.  The veteran's next communication 
regarding the right knee was in late 1987.

Regarding CUE in the May 1978 rating decision, the veteran 
testified at the RO in July 1998 that the right knee had not 
improved at that time, and the rating should not have been 
reduced.  At the hearing before the undersigned at the RO in 
February 2001, he did not address the allegation of CUE in 
the May 15, 1978 rating decision (Transcript 7-9, 13-14, 18).



Criteria

Initially, the Board notes that the May 15, 1978 rating 
decision was not appealed and that the decision is final.  
38 U.S.C.A. § 4005 then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  Previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
on May 15, 1978.

Reduction in evaluation--compensation. Where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons. The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level. Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).  

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a); in 
accord 38 C.F.R. § 3.104(a) (1978).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1978).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1978).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1978).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1978).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1978).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1978).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1978).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1978).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. §§ 4.1, 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2000), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  


Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2000).

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Cartilage, semilunar, removal of, symptomatic shall be rated 
10 percent.  Diagnostic Code 5259.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent; in flexion 
between 20° and 45° shall be rated 50 percent; in flexion 
between 10° and 20° shall be rated 40 percent; at a favorable 
angle in full extension, or in slight flexion between 0 and 
10°, shall be rated 30 percent.  Diagnostic Code 5256.

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration.  
Diagnostic Codes 7803 and 7804.  Note: The 10 percent rating 
will be assigned, when the requirements are met, even though 
the location may be on tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Analysis

Initially, the Board has not overlooked the potential 
application of the recently enacted VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), discussed in more detail in 
the remand portion of this decision, but finds the record is 
adequate for a determination in the matter at issue.  The 
veteran has stated the basis for his claim, and neither he 
nor his representative have indicated at any stage in this 
appeal that pertinent evidence was mentioned but not 
obtained.  

The Board notes that the veteran and his representative 
argue, in essence, that the RO in May 1978 committed CUE when 
it reduced the 20 percent rating for the right knee 
disability to 10 percent.  The veteran asserts the reduction 
was not proper since the disability was no better than 
previously evaluated.  The RO adequately addressed CUE in the 
June 1998 decision.  There are currently two statutorily 
authorized means to obtain reevaluation of a final VA benefit 
decision.  A final decision disallowing a claim may be 
revised based upon a showing of CUE in a prior decision by 
the Secretary or the Board pursuant to 38 U.S.C.A. §§ 5109A 
and 7111, or reopened based upon submission of new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal.  Id. 
at 1333.  

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that at 
some point, there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should be 
reserved for instances of "grave procedural error"--error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation. 

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

None of these apply to the facts at hand regarding the May 
1978 RO rating decision.  There is no argument that the 
appellant did not receive adequate notice and appeal rights 
as provided in the regulations in effect at that time.  Nor 
does he argue that he was the victim of bad advice or 
misinformation regarding the claim.  See, for example, Bone 
v. Brown, 9 Vet. App. 446 (1996); Walker v. Brown, 8 Vet. 
App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 
(1991).  


However, equitable tolling may be an available remedy if the 
appellant can show he was misled by VA, and that he 
reasonably relied on the misrepresentation by neglecting to 
file an appeal.  The evidence does not show that.  Indeed, 
the veteran was issued notice, but did not file a notice of 
disagreement with the rating decision.  

The correspondence on file does not refer to any 
misinformation or other dilatory action by VA.  See McCay v. 
Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. 
Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin 
v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  

The Board believes it is important to recognize what 
constitutes CUE and what does not.  CUE is a very specific 
and rare kind of error of fact or of law that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

In essence it is undebatable error.  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied. 

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  

Nor does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The correct facts of record as they were 
known at the time of the RO's May 15, 1978 decision revealed 
that during active duty for training in 1975, the veteran 
sustained a right knee injury for which he was assigned a 20 
percent rating under Diagnostic Code 5258 of the VA rating 
schedule.  The current version of this Diagnostic Code and 
others relevant to the claim, as well as procedural rules, 
are in accord with the versions in effect in 1978.  The 
record shows the reduction was accomplished after an 
examination early in 1978.  

The initial 20 percent rating was in effect for three years.  
Nevertheless, he was examined and that he received a thorough 
examination is supported by the record.  It appears that the 
RO was careful to conduct a complete examination and provide 
notice to the veteran at his current address, of the 
reduction and appeal rights.  

Notice was also furnished to the accredited representative.  
He was clearly afforded due process and offered the 
opportunity to submit evidence.  Thus, the initial reduction 
appears to have been in accord with the applicable law and 
regulations.  The examiner found moderate disability but the 
findings of no instability, no appreciable limitation of 
motion, well healed scar showed significant improvement from 
the initial VA examination.  

The RO then reduced the rating from 20 percent to 10 percent 
in 1978 before it had been in effect more than five years.  
Further, the veteran did not provide any other correspondence 
to the RO that could be construed as an intention to appeal 
the decision.  In essence, even if the reduction were based 
on one examination, the regulation did not preclude it.  
Further, the RO notice letter followed the reduction 
procedures.  38 C.F.R. § 3.105. 

Thus, the basis for RO determination in response to the claim 
of error in the 1978 rating reduction is readily apparent 
from the record which shows consideration of the disability 
rating after examination, followed by a correctly addressed 
notice.  

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

With this in mind, the Board points out that when the 
appellant's argument of error of fact or law as cited above, 
is applied either specifically or collectively to the facts 
as known before the RO, the conclusion made in 1978 was 
reasonable.  No medical record on file undebatably compelled 
the conclusion that the veteran's right knee disability 
warranted a continuation of the 20 percent evaluation. 

Clearly, the applicable law and regulations extant at the 
time of the decision was correctly applied and it has not 
otherwise been shown.  The facts as they were known at the 
time were correct and it has not been shown otherwise.  The 
RO considered all pertinent documentary evidence and it does 
not appear that a relevant document was overlooked or brought 
to the RO's attention but not obtained.  The facts as they 
were known to the RO lack evidence of an error such that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  

Further, the Board must advise the appellant that any 
argument based upon disagreement as to how the relevant facts 
were weighed or evaluated, that is, a "misinterpretation of 
facts," does not rise to the level of CUE as that term has 
come to be defined.  Overall, the Board finds that the 
criteria for CUE existing in the prior final RO decision of 
May 15, 1978 have not been met.

The Board must conclude that the veteran has not articulated 
a plausible argument based on a failure to apply the law or 
misapplication of the law to his case in light of the 
contemporaneous evidence.  That is, he has offered no 
compelling undebatable evidence that is determinative under 
the VA adjudication criteria then in effect.  See Fugo v. 
Brown, 6 Vet. App 40, 43-44 (1993).  

Disagreement with the way the evidence was evaluated is not a 
claim of CUE.  Although the RO selected a different rating 
code in 1978, there was only a 20 percent evaluation 
available under the selected Diagnostic Code 5258.  Thus the 
use of Diagnostic Code 5259, which provided a 10 percent 
rating, is understandable and in accord with rating judgment. 
38 C.F.R. §§ 4.1, 4.7, 4.21, 4.31.

Therefore, the Board must find that the rating decision at 
issue was in accord with acceptable rating judgment.  
Clearly, it was not shown that the evidence compelled 
continuation of the 20 percent rating in 1978 as claimed.  
See Bierman v. Brown, 6 Vet. App. 125, 131 (1994); Suttmann 
v. Brown, 5 Vet. App. 127, 133-34 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 


ORDER

The May 15, 1978 rating decision, wherein the RO reduced the 
rating for the veteran's right knee disability from 20 
percent to 10 percent, did not constitute CUE.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has end stage renal disease possibly from 
glomerulonephritis or pyelonephritis, which he claims was 
initially manifested in service or alternatively is related 
to exposure to herbicides during service in Vietnam.  The 
Board has styled the issue as entitlement to service 
connection for a chronic acquired kidney disorder.  

The record now includes service medical records from a 
hospitalization in 1969 which show blood urea nitrogen (BUN) 
reported as 38 mg% with 27 mg% on repeat, and creatinine 1.8 
mg% to 2.1 mg%, and creatine clearance as 91 liters/24h.  An 
intravenous pyelogram (IVP) was ordered, but apparently not 
completed.  A VA Topeka hospital summary from March 1976 
shows BUN, serum creatinine and uric acid interpreted as 
elevated, and a diagnosis of mildly symptomatic renal 
insufficiency of undetermined etiology.  An IVP was obtained 
during this admission.  

According to private records from 1996, renal failure was not 
noted until 1996, and the presumed etiology was chronic 
glomerulonephritis although, according to the report, there 
was little record available.  VA found no record for the 1976 
Topeka VA hospitalization as a result of a 1997 inquiry.  
However it would seem that the veteran's VA clinical file 
would contain inpatient records since the admission was for a 
service-connected right knee disability.  A VA report from 
October 2000 refers to renal insufficiency of undetermined 
etiology.

The Board must observe that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board must conclude that the 
current record is not adequately developed to allow for an 
informed determination of this issue.  In accordance with the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim, the case is again REMANDED 
for the following actions:

1.  The Board's review of the evidentiary 
record discloses that the veteran has a 
period of active service from October 
1971 to March 1973, initially reported as 
having been terminated under conditions 
other than honorable, and subsequently 
noted as having been honorably performed.  
The RO is to obtain and associate with 
the claims file the pertinent 
documentation supporting any upgrade that 
may have been promulgated by the Service 
Department with respect to the nature of 
this period of service.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  
In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
kidney disease.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports; in particular, his clinical file 
and determine if any records from his VA 
hospitalization in March 1976 are present 
as well as any other VA records .  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of the 
relevant records sought, it shall notify the 
veteran that it has been unable to obtain 
such records by identifying the specific 
records not obtained, explaining the efforts 
used to obtain those records, and describing 
any further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The RO should arrange for a VA special 
genitourinary examination of the veteran by a 
medical specialist in kidney disorders to 
determine the nature, extent of severity, and 
etiology of any kidney disorder(s) that may 
be present.  Any further indicated special 
studies should be conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  

The examiner should review the veteran's 
claims folder and provide an opinion as to 
whether any kidney disorder(s) found on 
examination is/are related to service, 
particularly on the basis of the abnormal 
laboratory values reported in the service 
medical records during his admission to the 
Fitzsimons General Hospital in 1969; and if 
pre-existing service, was/were aggravated 
thereby.  The examiner should also discuss 
the relationship, if any, between the
pertinent findings during admission to the 
Topeka VA hospital in March 1969, and those 
during service.  

The examiner should provide a complete 
rationale for all opinions and conclusions 
expressed.  Any consultations with other 
specialists deemed necessary for a 
comprehensive evaluation should be obtained.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  




The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998)

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to service connection for a 
chronic acquired kidney disorder in 
accordance with all applicable law and 
regulations.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination(s) may adversely affect the outcome of his claim 
for service connection.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



